DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “memory comprising a first memory portion and a second memory portion, the first memory portion comprising instructions”, and “the first memory channel and the second memory channel to communicatively coupled the processor 
Claims 2-11 are rejected because of their dependencies.
 
Allowable Subject Matter
Claims 12-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chun et al., US 20150046732 A1, teaches systems and methods are disclosed for providing memory channel interleaving with selective power or performance optimization. One such method involves configuring a memory address map for two or more memory devices accessed via two or more respective memory channels with an interleaved region and a linear region. The interleaved region comprises an interleaved address space for relatively higher performance use cases. The linear region comprises a linear address space for relatively lower power use cases. Memory requests are received from one or more clients. The memory requests comprise a preference for power savings or performance. Received memory requests are assigned to the linear region or the interleaved region according to the preference for power savings or performance.
Hubbard, US 20200183622 A1, teaches a memory circuit package that comprises a plurality of memory die, a plurality of external memory channel interfaces, 
The prior art of record does not teach individually or in combination “map(ping) usage of the one or more low power mode blocks in the set of functional blocks to a first address range associated with the first memory channel” in conjunction with other limitations in claims 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hikichi et al., US 5991889.
Yeung et al., US 8539272 B2.
Rajan et al., US 8797779 B2.
Kim, US 20020083288 A1.
Lee. US 20080104437 A.
Lee, US 20140365715 A1.
Annamalai et al., US 20200089498 A1.
Chamarty et al., US 20200257627 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187